 In the Matter OfWESTINGHOUSEELECTRICAND MANUFACTURING COM-PANY (LOUISVILLE ORDNANCE DIVISION)andOFFICEEMPLOYES ANDCLERICALWORKERS UNION#22906,AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. R-42419.-Decided September 16, 194Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Philip G. Phillips,for the Board.Mr. J. R. Weaver,of Louisville, Ky., for the Company.Mr. C. E. Hydes,of Louisville, Ky., for the Union.Mr. J. Benson Saks,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 6, 1942, Office Employes and Clerical Workers Union#22906, affiliated with the American Federation of Labor, hereincalled the Union, 'filed -with the Regional Director for the NinthRegion (Cincinnati, Ohio) a petition alleging that a' question affect-ing commerce had arisen concerning the representation of employesofWestinghouse Electric and Manufacturing Company, LouisvilleOrdnance Division, herein called the Company, engaged in the manu-facture and assembly of armament equipment for the United StatesNavy at Louisville, Kentucky, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnAugust 13, 1942, the Company, the Union, and the Regional Directorentered into a "STIPULATION FOR CERTIFICATION ON CON-SENT ELECTION." On August 17, 1942, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act, Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon clue notice.44 N. L. R. B, No 7.59 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation,an election by secretballot was con-ducted onAugust 25,1942, under the direction and supervision ofthe Regional Director, among all office and clerical employees enn-ployedat the Company'sLouisville,Kentucky,U. S. Naval OrdnancePlant, including those temporarily absent for illness,militaryservice,.or other cause,but excluding Protection Department.employees, In-spection Department employees,TimeStudyemployees, Private Sec-retaries,Blueprint Room employees,Payroll clerks, and supervisors.and those who have the right to hire or fire, to determine.whetheror not they desire to be represented by the Union.On August. 27,1942, the Regional Director issuedand dulyserved upon'the partieshis Election Report on the ballot.No objections to-theconduct ofthe ballot or the Election Report have been filed by any of the parties.In his Election Report, the Regional Directorreportedas followsconcerning the ballotand itsresults:Total on eligibilitylist----------------------------18;Total ballots east---------------------------123Total ballots challenged-----------------------------------0Total blank ballots-------------------------------------------------------------0Total void ballots--------------------Total valid votescounted---------------------------------123Votes cast for OFFICE EMPLOYES AND CLERICALWORKERS UNION #22906. (A F of L) ---------------74Votes cast against OFFICE EMPLOYES AND CLERICALWORKERS UNION #22906, (A F of L.) ----------------49Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Western Electric and Manufacturing Com-pany, Louisville Ordnance Division, Louisville, Kentucky, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All office and clerical employees employed at the Company'sLouisville,Kentucky, U. S. Naval Ordnance Plant, excluding Pro-tectionDepartment employees, Inspection Department employees,Time Study emj^loyees, Private Secretaries, Blueprint Room employees, Payroll clerks, supervisors, and those who have the right tohire or fire, constitute a unit appropriate for the purposes of collec-tive bd gauming, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.Office Employes,and Clerical Workers Union #22906, affiliatedwith the American Federation of Labor, has been designated andselected by a majority of the employees in the above unit as their1 GRIFFIN MANUFACTURING CO.61representative for the purposes of collective bargaining, and is theexclusive representative of all employees in said unit, within the mean-ing of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in ' the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT Is HEREBY CERTIFIED that Office Employees and Clerical WorkersUnion # 22906, affiliated with the American Federation of Labor,has been designated and selected by a majority of all office and cleri-cal employees of Westinghouse Electric and Manufacturing Companyemployed at its Louisville, Kentucky, U. S. Naval Ordnance Plantexcluding Protection Department employees, Inspection Departmentemployees,Time Study employees, Private Secretaries, BlueprintRoom employees, Payroll clerks, supervisors, and those who haie theright to hire or fire, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act,Office Employes and Clerical Workers Union #22906, affiliated withthe American Federation of Labor, is the exclusive representative ofall such employees for the purposes of collective bargaining withrespect to rates of pay, 'wages, hours of employment, and other con-ditions of employment.